 


 HR 667 ENR: To redesignate the Dryden Flight Research Center as the Neil A. Armstrong Flight Research Center and the Western Aeronautical Test Range as the Hugh L. Dryden Aeronautical Test Range.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 667 
 
AN ACT 
To redesignate the Dryden Flight Research Center as the Neil A. Armstrong Flight Research Center and the Western Aeronautical Test Range as the Hugh L. Dryden Aeronautical Test Range. 
 
 
1.Redesignation of Dryden Flight Research Center 
(a)RedesignationThe National Aeronautics and Space Administration (NASA) Hugh L. Dryden Flight Research Center in Edwards, California, is redesignated as the NASA Neil A. Armstrong Flight Research Center. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the flight research center referred to in subsection (a) shall be deemed to be a reference to the NASA Neil A. Armstrong Flight Research Center. 
2.Redesignation of Western Aeronautical Test Range 
(a)RedesignationThe National Aeronautics and Space Administration (NASA) Western Aeronautical Test Range in California is redesignated as the NASA Hugh L. Dryden Aeronautical Test Range. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the test range referred to in subsection (a) shall be deemed to be a reference to the NASA Hugh L. Dryden Aeronautical Test Range. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
